Case 4:18-cv-04129-SOH Document 194                             Filed 04/15/20 Page 1 of 1 PageID #: 98



                                 IN THE UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF ARKANSAS
                                         TEXARKANA DIVISION

THOMAS MORRISON, JR.                                                                                      PLAINTIFF

v.                                              Case No. 4:18-cv-4129

BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
and BIOMET U.S. RECONSTRUCTION, LLC                                                                   DEFENDANTS

                                                        ORDER

           Before the Court is Defendants’ Unopposed Motion for Stay to Facilitate Settlement

Negotiations. (ECF No. 193). The Court finds that no response is necessary and that the matter is ripe

for consideration.

           On April 13, 2020, Defendants filed the instant motion. They indicate that Plaintiff passed

away in February 2020, and that his estate is working to make necessary arrangements to substitute

parties in this matter. Defendants also indicate that, prior to Plaintiff’s death, the parties were engaged

in active settlement negotiations. To that end, Defendants ask that the Court stay all deadlines in this

case until September 21, 2020, to allow Plaintiff’s estate to substitute a new plaintiff in this matter and

for the parties to then resume their settlement discussions.

           Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, Defendants’ motion (ECF No. 193) is hereby GRANTED. However, instead of staying

the proceedings, the Court will instead lift all deadlines in the current Final Scheduling Order.1 On or

before September 28, 2020, the parties must file either a notice of settlement or a motion for a new

trial date and a new Final Scheduling Order.2

           IT IS SO ORDERED, this 15th day of April, 2020.

                                                                           /s/ Susan O. Hickey
                                                                           Susan O. Hickey
                                                                           Chief United States District Judge

1
    This does not lift or modify Plaintiff’s time to move for substitution under Federal Rule of Civil Procedure 25.
2
 If a new Final Scheduling Order is issued, it is unlikely that any other continuances or extensions of deadlines will
be granted.
